UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6295


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EDGAR ANTONIO LAGUNAS-OCAMPO,

                Claimant – Appellant,

          and

$2,564.00 IN U.S. CURRENCY,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:09-cv-00015-F)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edgar Antonio Lagunas-OCampo, Appellant Pro Se.   Stephen Aubrey
West, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In   this   civil   forfeiture   case,   Edgar   Lagunas-OCampo

appeals the district court's judgment granting the Government’s

summary judgment motion, and forfeiting the defendant currency

to the Government.         We have reviewed the record and find no

reversible error.         Accordingly, we affirm the district court’s

judgment.     United States v. Lagunas-OCampo, No. 5:09-cv-00015-F

(E.D.N.C.   Feb.    10,    2010).    We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                      2